
	

114 S2709 IS: Contractor Accountability and Transparency Act of 2016
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2709
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require the posting online of certain government contracts.
	
	
		1.Short title
 This Act may be cited as the Contractor Accountability and Transparency Act of 2016.
		2.Requirement to post government contracts online
 (a)In generalDivision C of subtitle I of title 41, United States Code, is amended by adding at the end the following new section:
				
					4713.Requirement to post contracts online
 (a)In generalThe head of each executive agency shall post each covered contract entered into by that agency on a publicly available website in a searchable format.
 (b)Exclusion of certain informationContracts containing national security sensitive or classified information or trade secrets or other proprietary information may be redacted as determined appropriate by the head of the contracting agency.
 (c)Covered contractsIn this section, the term covered contract means a contract for the procurement of property or services with a value greater than the simplified acquisition threshold..
 (b)Clerical amendmentThe table of sections for division C of subtitle I of title 41, United States Code, is amended by inserting after the item relating to section 4712 the following new item:
				
					
						4713. Requirement to post contracts online..
			
